DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and examined on their merit herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is further rejected as being indefinite for being dependent on itself.
Claim 5 recites the limitation "the non-essential coding region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the term “a coding region whose expression is required for cell viability” claims 4-5 recite the corresponding term “a non-essential coding region”; and claims 6 and 9 recite “toxic” coding region. It is noted that the Specification does not provide any definition or description of the terms. As such, the claims are found to be indefinite due to the following deficiencies. 
Firstly, regarding the term “a coding region whose expression is required for cell viability” or “toxic coding region”, the claims and the Specification have not provided any definition or description of “cell viability”, or the “toxicity” which is based on its effect on “cell viability”. It is unclear how viability is defined or measured under which conditions. For example, it is unclear whether a cell lacks the recited “coding region whose expression is required for cell viability” would cease to grow or divide at all, or would grow or divide to a lesser—and unspecified—degree or level compared with the cells comprising said region. Moreover, it is unclear to a what degree a gene is considered “required”. Therefore, the claims are defective because of the lack of standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Secondly, the claims further defines the term "non-essential coding region" to encompass genes “involved in cell growth, cell reproduction, …….” (Claim 5). This definition is contradicting the concept of “a coding region whose expression is required for cell viability” since a gene that is required for cell growth and/or reproduction, or immune response, would be considered—by ordinary artisan—as being essential instead of “non-essential”. Therefore, in view of the entirety of the disclosure, severe uncertainty arises because of the contradictory scope of genes “required for cell viability” and the “non-essential” genes (coding sequences).
Thirdly, since genes “required” for cell viability or “toxic” to viability often depends on the specific conditions (i.e. conditional essential or conditional lethal), it is not clear whether or how such genes are considered part of the claimed scope.
Finally, it is noted that while the claimed systems comprise the “coding region whose expression is required for cell viability”, the claimed systems are intended to be “introduced into any suitable cell” (Specification, p. 6, lines 9-12, for example). Thus, although a component could be described as being “essential” (or “non-essential”, for that matter) in one cell of origin (cell type, organism, etc), it is unclear whether such a component is also “essential” (or “non-essential”, for that matter) when introduced into a different cell of origin. In other words, if a gene is essential for normal growth of yeast cells but not for mammalian cells, it is unclear if a system comprising said gene as described in the instant claims, were introduced into a mammalian cell, would read on the instantly claim invention.
Therefore, the metes and bounds of the claims are not clear. The dependent claims 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dijken, AJH, et al. (Plant physiology 135.2 (2004): 969-977).
Claim 1 is drawn to a programmable transcription activator system, the system comprising: a programmable transcription activator which has a domain that specifically binds to a promoter and a transcriptional activator domain; a polynucleotide comprising a coding region whose expression is required for cell viability; and a promoter operably linked to the polynucleotide, the promoter comprising a binding site for the programmable transcription activator.  
Claim 2 is drawn to the system of claim 1, wherein the transcription activator domain comprises VP64, VP16, VPR, p65, Rta, EDLL, Gal4, TAD, TV, or SunTag.
 Dijken disclosed an inducible expression system for the expression of Trehalose-6-Phosphate Synthase 1 (TPS1) which is a gene “essential for normal vegetative growth” (Title). As such, TPS1 reads on the recited “coding region whose expression is required for cell viability” under the reasonably broad interpretation of the term. This inducible system (“ind-TPS1”) as disclosed in Dijken, is constructed based on the GVG system by Aoyama and Chua, 1997(p. 976, Section “Constructs and Plant Transformation”) which comprises a chimeric transcription activator comprising the GAL4 DNA binding domain, the VP16 transactivating domain, and the receptor domain of the rat glucocorticoid receptor; an artificial promoter having 6 tandem copies of GAL4 UAS for binding of the chimeric transcriptional activator; and the TPS1 coding sequence under the control of the UAS promoter (“ inserting the AtTPS1 gene behind the upstream activation sequence”, p. 971) (see evidence in Aoyama, and Chua, The Plant Journal 11.3 (1997): 605-612 at Fig.1 and related sections in the text).
Therefore, claims 1 and 2 are anticipated by Dijken.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Piatek, (Critical reviews in biotechnology 37.4 (2017): 429-440; published online  April 12, 2016) in view of Shalem (Nature Reviews Genetics 16.5 (2015): 299-311).
Claim 1 is drawn to a programmable transcription activator system, the system comprising: a programmable transcription activator which has a domain that specifically binds to a promoter and a transcriptional activator domain; a polynucleotide comprising a coding region whose expression is required for cell viability; and a promoter operably linked to the polynucleotide, the promoter comprising a binding site for the programmable transcription activator.
Claim 6 is drawn to a programmable transcription repressor system, the system comprising: a programmable transcription repressor comprising: a domain that specifically binds to a promoter; and   a transcriptional repressor domain; a polynucleotide comprising a coding region whose expression is toxic to cell viability; a promoter operably linked to the polynucleotide, the promoter comprising a binding site for the programmable transcription repressor.  
Regarding claim 1, Piatek teaches a programmable transcription activator system (synthetic programmable transcription factors; Abstract), the system comprising a programmable transcription activator comprising (chimeric activators recruit transcription factors; Figure 1); a domain that specifically binds to a promoter (DNA binding domains are designed to target any user defined sequence of the genome in the promoter region; Figure 1); and a transcriptional activator domain (chimeric activators recruit transcription factors; figure 1); a polynucleotide comprising a coding region (expression of target genes; Figure 1) rather than a coding region whose expression is required for cell viability; and a promoter operably linked to the polynucleotide (chimeric activators recruit transcription factors in addition to RNA polymerase and facilitate the expression of target genes (operably linked to the polynucletoide); Figure 1), the promoter comprising a binding site for the programmable transcription activator (DNA binding domains are designed to target any user defined sequence of the genome in the promoter region; Figure 1). 
Regarding claim 2, Piatek further teaches wherein the transcription activator domain comprises VP64, p65, EDLL (various strong natural activators may be fused to dCas9, such as VP64, p65 or EDLL domains; Figure 1), or Sun Tag (dCas9-SunTag; page 434, 2nd column, 2nd paragraph).
Regarding claim 3, Piatek further teaches wherein the domain that specifically binds to the promoter comprises dCas9 (DNA-binding capabilities of the Cas9 protein while inactivating the nuclease cleavage domains: this is termed dead Cas9 (dCas9); page 430, 1st column, 1st paragraph; Figure 1A), Cas9 combined with a gRNA (dCas9-mediated transcriptional activation using single-guide RNA (sgRNA); page 430, 2nd column, 2nd paragraph), or a transcription activator-like effector, TALE (Transcription activator- like effector (TALE) based synthetic transcriptional activators; Figure 1B).
Regarding claim 4, Piatek further teaches wherein the promoter is further operably linked to a non-essential coding region (page 434, 1st column, 1st paragraph).
Regarding claim 5, Piatek further teaches wherein the non-essential coding region encodes a polypeptide involved in producing a secondary metabolite (targeted production of metabolites; Figure 4), or modulating an immune response (drug therapy; Figure 4).
Regarding claim 11, Piatek further teaches the cell.
Regarding claims 1-5 and 11, Piatek does not teach a polynucleotide comprising a coding region whose expression is required for cell viability. 
Shalem teaches a polynucleotide comprising a coding region whose expression is required for cell viability (design to implement a genome-wide gain-of-function screen to identify genes that confer vemurafenib resistance in melanoma cells when upregulated (required for cell viability); page 5, 1st paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the programmable transcription activator system as disclosed by Piatek, to also include a coding sequence that is required for cell viability in the presence of a drug, as disclosed by Shalem, as the previous disclosure by Piatek discloses the modification of dCas9 system to also include activators that would help characterize genes, the Shalem reference discloses the use of a coding sequence that is required for cell viability fused to dCas9 for screens, and this combination would provide the capability to ensure the development of an efficient molecular tool using dCas9 and applying this functional genetic tool to enable transcription activation using a coding sequence that is required for cell viability as an assay readout.
Regarding Claims 6 and 8, Piatek teaches a programmable transcription repressor system (Figure 2) comprising a domain that specifically binds to a promoter (dCas9 is guided to the promoter target site by sgRNA); and a transcriptional repressor domain (the repressor domain recruits transcription factors that block expression; Figure 2); a polynucleotide comprising a
coding region (transcription start site of the gene of interest by sgRNA; Figure 2); a promoter operably linked to the polynucleotide, the promoter comprising a binding site for the programmable transcription
repressor (fusion proteins between catalytically inactive Cas9 (dCas9) protein and strong synthetic repressor; Figure 2). 
Regarding Claim 7, Piatek further teach wherein the transcriptional repressor domain comprises a KRAB domain (dCas9 protein can be tethered to various effector domains, such as repressors, e.g. KRAB and SRDX domains; page 430, 1st column, 1st paragraph to 2nd column, 2nd paragraph; Figure 2).
Regarding claim 10, Piatek further teaches wherein the non-essential coding region encodes a polypeptide involved in producing a secondary metabolite (targeted production of metabolites; Figure 4), or modulating an immune response (drug therapy; Figure 4).
Regarding claim 12, Piatek further teaches the cell.
Piatek does not teach a polynucleotide comprising a coding region whose expression is toxic to cell viability. 
Regarding claims 6 and 9, Shalem teaches a polynucleotide comprising a coding region whose expression is toxic to cell viability (negative selection, the goal is to identify perturbations that cause cells to be depleted during selection; page 5, 5th paragraph; i.e, interferes with cell growth). 
It would have been obvious to a person of ordinary skill in the art, at the
time of the invention, to have modified the programmable transcription activator system as disclosed by Piatek, to also include a coding sequence that is toxic to cell viability, as disclosed by Shalem, as the previous disclosure by Piatek discloses the modification of dCas9 system to also include repressors that would help characterize target genes, the Sha I em reference discloses the use of a coding sequence that is toxic to cell viability fused to dCas9 for screens, and this combination would provide the capability to ensure the development of an efficient molecular tool using dCas9 and applying this functional genetic tool to enable transcription repressor using a coding sequence that is toxic to cell viability as an assay readout.
	Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663